Citation Nr: 0733288	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  00-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for depression as 
secondary to the service connected bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1955 to 
December 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

An RO hearing was held in June 2006.  A transcript of the 
hearing has been associated with the claim file.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2007.  A transcript of the hearing 
has been associate with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the record shows that the veteran is in 
receipt of Social Security Disability.  The record contains 
Social Security award letter of July 1999.  In addition, at 
the VA examination of June 2000 the veteran stated he was 
receiving Social Security Disability.  No records from the 
Social Security Agency have been requested or associated with 
the claim file.  Records from the Social Security 
Administration (SSA) must be obtained.  38 C.F.R. § 
3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



